UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8515


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CARLOS RAY LANIER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:99-cr-00060-FDW-6)


Submitted:    April 16, 2009                 Decided:   April 24, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Ray Lanier, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Carlos Ray Lanier appeals the district court’s order

denying his motion for a reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).   We have reviewed the record and find no

reversible    error.   Accordingly,      we   deny   the   motion   for

appointment of counsel and affirm for the reasons stated by the

district court.   See United States v. Lanier, No. 3:99-cr-00060-

FDW-6 (W.D.N.C. Nov. 24, 2008).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED




                                  2